DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chatham (Reg. No. 73,954) on 10/21/2021.
The application has been amended as follows: 

Amend claim 16 as follows: 
16. A method for preparing a lithium ion solid-state accumulator comprising an anode, a cathode, and a solid-state electrolyte, the method comprising:
pressing and sintering pre-calcined electrolyte powder to form a sintered electrolyte layer, wherein the pre-calcined electrolyte powder comprises at least one phosphate compound, at least one silicide compound, or at least one phosphorus sulfide; 
applying, on a first side of the sintered electrolyte layer, a first intermediate layer, the intermediate layer comprising both electrolyte material and anode active material ; 
applying, on the first intermediate layer, an anode electrode layer, the anode electrode layer comprising the anode active material; 
applying, on a second side of the sintered electrolyte layer, a second intermediate layer, the second intermediate layer comprising both electrolyte material and cathode active material; and 
applying, on the second intermediate layer, a cathode electrode layer, the cathode layer comprising the cathode active material wherein the at least one second intermediate layer is a layer of electrolyte and cathode material, 
wherein the electrolyte powder comprises a mixture of lithium vanadium phosphate and lithium aluminum titanium phosphate. 

Amend claim 22 as follows:
22. A lithium ion solid-state accumulator, comprising:
an anode comprising an anode active electrode material layer and a first current collector, 
a cathode comprising a cathode active electrode material layer and a second current collector, and 
a sintered solid-state electrolyte layer having a layer thickness between 100 µm and 800 µm, the sintered solid-state electrolyte layer comprising an electrolyte material, 
a first intermediate layer arranged between the sintered solid-state electrolyte layer and the anode, wherein the first intermediate layer comprises the electrolyte material and anode active electrode material; and 
a second intermediate layer arranged between the sintered solid-state electrolyte layer and the cathode, wherein the second intermediate layer comprises the electrolyte material and cathode active electrode material, 
wherein, prior to sintering, the solid-state electrolyte layer is a pre-calcined electrolyte powder, and 
wherein the electrolyte powder comprises a mixture of lithium vanadium phosphate and lithium aluminum titanium phosphate. 

Cancel claims 28-29. 

Amend claim 30 as follows:
30. The method according to claim 16 wherein the electrolyte powder further comprises lithium titanium phosphate, and wherein a ratio of lithium vanadium phosphate to lithium titanium phosphate is 1.2:1. 

In claim 31, delete “claim 28” and insert “claim 16”. 

Cancel claims 33-34. 

Amend claim 35 as follows:
35. The lithium ion solid-state accumulator according to claim 22, wherein the electrolyte powder further comprises and wherein a ratio of lithium vanadium phosphate to lithium titanium phosphate is 1.2:1. 

Allowable Subject Matter
Claims 16, 18-27, 30-32 and 35-36 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art reference US PGPub 2009/0214957 was previously cited for teaching a product and method of making a lithium ion solid-state accumulator [0060, 0061, 0094, 0095]. Additional prior art reference US PGPub 2010/0216032 discloses intermediate layers formed between the anode and electrolyte layer and the cathode and the electrolyte layer, wherein the intermediate layer contains both electrolyte material and the respective electrode active material [Abstract, 0020]. US PGPub 2009/0214957 discloses a solid-state electrolyte material that comprises a Nasicon type phosphate compound of Li1+xAlxTi2-x(PO4)3 in order to exhibit a stable performance even in case of firing under an oxygen atmosphere [0061]. However, US PGPub 2010/0216032 teaches that a solid electrolyte of Li1.3Al0.3Ti1.7(PO4)3 does not exhibit strong interface bonding with an electrode [0017, 0018]. Each reference is also silent to lithium vanadium phosphate and do not appear to suggest additional electrolyte materials to be combined. The combination of such references does not teach an electrolyte powder mixture of lithium aluminum titanium phosphate and lithium vanadium phosphate as required by the claims. 
Prior art reference US PGPub 2015/0333366 discloses a solid electrolyte comprising titanium aluminum lithium phosphate [Abstract], but only an electrode includes vanadium lithium phosphate [Abstract], wherein titanium and/or aluminum diffuses into the electrode vanadium lithium phosphate, so this does not teach or suggest an electrolyte powder mixture of lithium aluminum titanium phosphate and lithium vanadium phosphate as required by the claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725